Citation Nr: 0008724	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cancer of the 
pharynx (claimed as cancer of the throat).

2.  Eligibility for non-service connected disability pension.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 10, 1961 to 
February 7, 1964.  By rating actions dated in May 1998 the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, denied entitlement to service connection for 
carcinoma of the pharynx, claimed as cancer of the throat, 
and also denied the veteran's claim for non-service connected 
pension benefits on the basis that he had no wartime service.  
The veteran appealed from those decisions.  The veteran later 
maintained that his cancer of the pharynx resulted from 
tobacco use in service and his claim for service connection 
for the cancer of the pharynx on that basis was denied by the 
regional office in January 1999.  These claims are now before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  Cancer of the pharynx was not demonstrated during the 
veteran's period of active military service.

2.  Cancer of the pharynx was initially medically 
demonstrated many years following the veteran's release from 
active duty.  That condition is considered possibly a result 
of smoking.  

3.  There has been no medical evidence submitted establishing 
that the veteran has nicotine dependence which began during 
his active military service.

4.  The veteran's military service was from February 10, 1961 
through February 7, 1964 and he did not serve in the Republic 
of Vietnam.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for cancer of the pharynx including cancer 
resulting from nicotine dependence during service.  
38 U.S.C.A. §§ 1131, 5107.

2.  Since the veteran had no active service which qualifies 
as wartime service, he is not basically eligible for non-
service connected pension benefits.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for cancer 
of the pharynx, including cancer of the pharynx resulting 
from tobacco use in service is not well grounded.  
Furthermore, his claim for pension benefits has no legal 
merit, and therefore the question of whether that claim is 
well grounded is not reached.

I.  The Claim for Service Connection for Cancer of the 
Pharynx 
(Claimed as Cancer of the Throat).

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
January 1964, do not reflect the presence of cancer of the 
pharynx.  On the physical examination for separation from 
service, clinical evaluation of the throat was reported to be 
normal.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1964.  He referred to an eye disability.  

In a May 1964 rating action the regional office denied 
entitlement to service connection for the claimed eye 
disability.  

In April 1998 the veteran submitted a claim for service 
connection for cancer of the throat.  

The regional office later received a report of the veteran's 
hospitalization in a VA medical center from May to August 
1997.  It was indicated that he had had a right lateral 
tongue squamous cell carcinoma excised in January 1995.  The 
previous month he had developed difficulty swallowing and 
choking.  He had a greater than 30 pack-year smoking history 
and had a history of heavy alcohol use.  Various findings 
were recorded on physical examination.  A tracheotomy was 
performed and the pathological report showed squamous cell 
carcinoma.  He was later taken back to the operating room for 
a direct laryngoscopy and laser excision of a pharyngeal 
carcinoma.  The veteran later had radiation therapy which he 
completed in August 1997.  The final diagnosis was spindle 
cell carcinoma of the pharynx.

VA outpatient treatment records reflect that the veteran was 
treated during 1997 and 1998.  In December 1997 a CT scan of 
soft neck tissue showed apparent post radiation changes.  
There was no evidence of cervical lymph node regional 
metastasis or a primary airway mass.  

In September 1998 the veteran submitted a completed 
questionnaire on tobacco use/nicotine dependence.  He 
indicated that he used cigarettes and had begun using tobacco 
in 1964.  When he initially began smoking, he smoked one pack 
a day.  He had discontinued his tobacco use in October 1993.  
He had initially become aware of the disability that he was 
currently claiming as due to tobacco use or nicotine 
dependence in February 1963 (sic).  He had never had any 
throat problems prior to his enlistment into service.  

The veteran was afforded a special ear, nose and throat 
examination in November 1998.  It was noted that he had had a 
carcinoma on the right lateral tongue that had been excised 
in January 1995.  He had returned with a separate cancer in 
the hypopharynx and had laser resection of the carcinoma 
followed by postoperative radiation.  He had a history of 
chronic smoking and apparently had smoked greater than 30 
years.  He reported that he began smoking prior to service.  
He had also had heavy alcohol consumption in the past.  On 
physical examination his nose showed no lesions.  The oral 
examination showed no evidence of cancer.  His hypopharynx 
showed edematous tissues from the radiation but no evidence 
of a tumor.  His neck revealed no masses and his ears were 
clear.  The examiner's assessment was that the veteran had 
had tongue cancer that had been treated as well as a 
hypopharyngeal cancer that showed no evidence of recurrence 
after treatment with surgery and radiation.  The second tumor 
was a spindle cell carcinoma and could be a result of 
smoking.

In a December 1998 statement a VA physician, the Chief of the 
Otolaryngology Section at a VA medical center indicated that 
he had reviewed the veteran's claims file and the examination 
report of November 1998.  The physician noted that the 
veteran's file contained a completed tobacco/nicotine 
dependence questionnaire.  It answered the question regarding 
when the veteran began using tobacco as 1964.  He noted that 
the veteran also had a history of alcohol abuse leading to 
cerebellar degeneration.  The veteran had indicated that he 
stopped cigarette smoking during the 1990's, but there was no 
information in the record indicating when he stopped alcohol 
consumption.  The physician concluded that there was no need 
to further document whether the veteran developed nicotine 
dependence during his military tour.  It was his medical 
opinion that since the veteran was discharged from service on 
February 7, 1964, it would have been physically impossible to 
become nicotine-dependent in the course of five weeks.  The 
veteran's tongue and pharynx cancer were very likely to have 
been caused by either or both of the veteran's habits of 
cigarette and alcohol consumption.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignancy becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of cancer of the pharynx or throat 
or other disability of the pharynx or throat.  Cancer of the 
pharynx was initially medically demonstrated many years 
following the veteran's separation from military service.  

The veteran has maintained that service connection should be 
granted for residuals of the cancer of the pharynx since that 
condition developed as a result of smoking cigarettes during 
service.  

In an opinion in May 1997 the VA General Counsel determined 
that if a veteran acquired nicotine dependence during 
service, and if nicotine dependence was considered to be a 
proximate cause of disability or death resulting from use of 
tobacco products by the veteran, then service connection 
should be established on a secondary basis.  O.G.C. Precedent 
Opinion 19-97 (May 13, 1997).  In June 1998 Public Law 
105-178 was enacted which amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of compensation for disability 
resulting from a tobacco-related disease or injury which 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. §§ 1112 or 1116.  In July 1998 
Public Law 105-206 was enacted inserting a new section which 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  The new section applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 8, 1998.  Thus, 
the new section would not affect the veteran in the instant 
case.

The evidence of record, including the November 1998 VA 
examination indicates that the veteran's cancer of the 
pharynx resulted at least in part from his cigarette smoking.  
However, the evidence does not establish that the veteran has 
nicotine dependence which began during his military service.  
The veteran in his September 1998 response to the 
questionnaire on tobacco use indicated that he began using 
tobacco in 1964.  The record reflects that he was discharged 
from service on February 7, 1964.  His file was reviewed by a 
VA physician, the Chief of the Otolaryngology Section at a VA 
Medical Center, who indicated that it would have been 
physically impossible for the veteran to have become 
nicotine-dependent in the course of five weeks.  The veteran 
also indicated on the November 1998 VA examination that he 
had begun smoking prior to entering military service.  The 
veteran has not submitted any medical evidence, medical 
opinion, medical authority or other evidence to support his 
assertion that he has nicotine dependence which began during 
his active military service.  Accordingly, the Board must 
conclude that the veteran has not submitted a well-grounded 
claim for service connection for residuals of carcinoma of 
the pharynx either on a direct basis, under the presumptive 
provision of the law or as a result of nicotine dependence 
beginning in service.  Since the claim is not well grounded, 
it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).

II.  The Claim for Entitlement to Non-Service Connected 
Disability Pension Benefits.

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension at a prescribed rate.  38 U.S.C.A. 
§ 1521(a).  

A veteran meets the service requirements of this section if 
the veteran served in the active military, naval or air 
service (1) for ninety (90) days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety (90) consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety (90) days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The Vietnam Era is the period beginning on February 28, 1961, 
and ending on May 7, 1975, inclusive, 

In this case, the record reflects that the veteran served on 
active duty from February 10, 1961, to February 7, 1964.  If 
a veteran served in the Republic of Vietnam, the Vietnam Era 
began on February 28, 1961.  However, the veteran has not 
alleged that he served in the Republic of Vietnam and his 
records show that his only foreign service consisted of 4 
months in Germany. Thus, the veteran's service was entirely 
during peacetime.  Since he had no wartime service, his 
active military service does not confer basic eligibility for 
nonservice-connected disability pension benefits.  In short, 
the law on this issue is dispositive and his claim for 
pension benefits has no legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to service connection for cancer of the pharynx 
(claimed as cancer of the throat) is not established.  
Entitlement to nonservice-connected disability pension 
benefits is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 
- 5 -

- 2 -


